DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-17 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Guo et al (2019/0087710).
Regarding claims 1, 11 and 15 Guo discloses,
 A long short-term memory (LSTM) cell for sensor fusion, comprising:
 	A first forget gate receiving a first sensor encoding st and a first shared hidden state ht-1 (note paragraph 0088, lines cite first forget gate partial sum) ;
 	A second forget gate receiving a second sensor encoding st and the first shared hidden state ht-1 (note paragraph 0088, lines cite second forget gate partial sum); 
  	A first input gate receiving the first sensor encoding st and the first shared hidden state ht-1 (lines cite first input gate partial sum);
 	A second input gate receiving second sensor encoding st and the first shared hidden state ht-1 (note paragraph 0085, lines cite second input gate partial sum);
   	A first output gate generating a first output based on a first shared cell state ct-1, the first sensor encoding st, and the first shared hidden state ht-1 (note paragraph 0094, first output gate partial sum);   
 	A second output gate generating a second output based on the first shared cell state ct-1, the second sensor encoding st, and the first hidden state ht-1 (note paragraph 0094, second output gate partial sum);
 	 A hidden state gate generating a second shared hidden state ht based on the first output and the second output (note fig. 1, hidden node); and 
 	A cell state gate generating a second shared cell state ct based on an output of the first forget gate, an output of the second forget gate, an output of the first input gate, and an output of the second input gate (note block 314, slave computation module calculates forget gates, input gates and output gates).

Regarding claims 2, 4 , 6, 12, 13 and 14 Guo discloses
 	Wherein the first forget gate or the second forget gate employ a sigmoid function to generate the output of the first forget gate or the output of the second forget gate, respectively (note paragraph 0036 and 0087, activation functions employ sigmoid function).

Regarding claim 3 Guo discloses, 
 	wherein the output of the first forget gate (note paragraph 0036, generating an activated forget value f()).

Regarding claim 5 Guo discloses,
 	Wherein the output of the first input gate (note paragraph 0035, Guo describes first input gate generating values from function).

Regarding claim 7 Guo discloses,
 	Wherein the output of the first output gate (note paragraph 0044, Guo describes first output gate generating values from function).

Regarding claim 8 Guo discloses,
 	Wherein the hidden state gate generates the second shared hidden state ht by calculating an element-wise sum of the first output and the second output (note paragraph 0044, lines cite hidden layer input data).

Regarding claim 16 Guo discloses,
 	A cell state gate generating an updated shared cell state ct by calculating an element-wise sum of the M partial shared cell state outputs (note paragraph 0044, lines cite cell output gate partial sum).

Regarding claim 17 Guo discloses,
 	A hidden state gate generating an updated shared hidden state ht by calculating an element-wise sum of the M partial shared hidden state outputs (lines cite  hidden layer input data of a previous computation period to generate the second input gate partial sum).

Regarding claim 20 Guo discloses,
 	Wherein the M number of forget gates, the M number of input gates, and the M number of output gates employ a sigmoid function (note paragraph 0036 and 0087, cites output gates activation functions employs sigmoid function). 

Allowable Subject Matter
Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 9.  Prior art could not be found for the features a first architecture within the LSTM cell includes the first forget gate, the first input gate, and the first output gate; wherein a second architecture within the LSTM cell includes the second forget gate, the second input gate, and the second output gate; and wherein the first architecture is parallel to the second architecture.  These features in combination with other features could not be found in the prior art.  Claim 10 depend on claim 9.  Therefore are also objected.

Regarding claim 18, prior art could not be found for the features,
 wherein a first architecture within the LSTM cell includes a first forget gate of the M number of forget gates, a first input gate of the M number of input gates, and a first output gate of the M number of output gates; and wherein a second architecture within the LSTM cell includes a second forget gate of the M number of forget gates, a second input gate of the M number of input gates, and a second output gate of the M number of output gates.  These features in combination with other features could not be found in the prior art.  Claim 19 depend on claim 18.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
July 11, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664